Filed 6/30/22 P. v. Dunn CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083390
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR063302)
                    v.

    TUESDEE DEANN DUNN,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Mitchell C.
Rigby, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Christopher J. Rench, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Peña, J.
       Defendant Tuesdee Deann Dunn contends on appeal that her sentence on count 1
must be vacated and her case remanded for resentencing in light of Senate Bill No. 567’s
(2021–2022 Reg. Sess.) (Senate Bill 567) amendments to section 1170, subdivision (b).
We affirm.
                              PROCEDURAL SUMMARY
       On October 18, 2019, the Madera County District Attorney filed an amended
information in case No. MCR063302 charging defendant with assault with a means of
force likely to cause great bodily injury (“force-likely assault”) (Pen. Code,1 § 245,
subd. (a)(4); count 1) and misdemeanor violation of a protective order (§ 273.6, subd. (a);
count 2).
       That same day, defendant pled guilty to both counts.
       On November 18, 2019, the trial court placed defendant on three years of
probation in case No. MCR063302.2
       On February 11, 2020, a petition was filed to revoke defendant’s probation in case
No. MCR063302. It alleged that defendant had failed to report monthly as directed by
her probation officer. Defendant admitted the allegation. Her probation was revoked and
reinstated for a period of three years.
       On March 17, 2020, a second petition to revoke defendant’s probation in case
No. MCR063302 was filed. The petition alleged that defendant had committed petty
theft (§ 459.5), which violated the term of her probation requiring her to obey all laws.
Defendant admitted the violation and her probation was revoked and reinstated for a
period of three years.


1      All statutory references are to the Penal Code unless otherwise noted.
2    During this proceeding, the trial court also sentenced defendant in case
No. MCR060039, after a violation of probation. The charges at issue here, in case
No. MCR063302, were the basis for the violation of probation allegation in case
No. MCR060039.


                                             2.
       On April 27, 2021, a third petition to revoke defendant’s probation in case
No. MCR063302 was filed. The petition alleged that defendant violated the term of her
probation requiring her to obey all laws by: (1) committing disorderly conduct (§647,
subd. (f)); (2) possessing a controlled substance (Health & Saf. Code, § 11377, subd. (a));
and (3) possessing paraphernalia used to smoke or ingest a controlled substance (Health
& Saf. Code, § 11364, subd. (a)). The petition further alleged that defendant failed to
report to her probation officer as required by the terms of her probation and that she had
violated the term prohibiting use or possession of a controlled substance because her
urine sample tested positive for THC and amphetamine.
       On June 11, 2021, the trial court held a contested hearing regarding the
third probation revocation petition in case No. MCR063302. The trial court found that
defendant had violated her probation by failing to obey all laws and by not reporting to
her probation officer as alleged in the petition. The trial court found there was
insufficient evidence supporting the allegation that defendant’s urine test was positive,
but found that she had nonetheless violated the probation term prohibiting controlled
substance use or possession because she had been found in possession of
methamphetamine and amphetamine paraphernalia. At sentencing, the trial court
revoked defendant’s probation and declined to reinstate it. The trial court imposed
four years (the upper term) on count 1 (force-likely assault); and 125 days in county jail,
with 125 days’ credit for time served, deemed time served, on count 2 (misdemeanor
violation of a protective order).3
       On September 29, 2021, defendant filed a notice of appeal in case
No. MCR06332.


3       The trial court also revoked defendant’s probation in case No. MCR060039. In
that case, her probation was revoked and not reinstated and she was sentenced to county
jail with credit for time served.



                                             3.
                                         FACTS4
       Count 1—Felony Force-Likely Assault
       Defendant was married to B.O and they had children together. B.O.’s previous
wife was J.S. On May 2, 2019, defendant arrived at J.S.’s residence for reasons unknown
to J.S. and J.S. told defendant to leave. After J.S. told defendant to leave a second time,
defendant lunged at J.S. and they began struggling and hitting each other. J.S. pushed
defendant away and saw a knife in defendant’s hand. J.S immediately grabbed the knife
from defendant and cut her right thumb in doing so.
       Count 2—Misdemeanor Violating a Court Order
       Defendant had previously been served with a criminal protective order. On
June 7, 2019, while it was in effect, B.O. went to defendant’s father’s home to pick up
their children. Defendant was outside the residence waiting for B.O. When he put their
children in his car, defendant demanded the children. B.O. refused and drove away.
Defendant closely followed B.O. in her vehicle and told B.O. when they arrived at the
children’s daycare that she would follow them into the daycare. B.O. called the police to
report defendant’s violation of the protective order.
                                      DISCUSSION
       Defendant contends the trial court’s aggravating circumstances findings fail to
meet the requirements of amended section 1170, subdivision (b), because the aggravating
circumstances relied upon by the trial court—(1) defendant had numerous prior
convictions, (2) she was on probation when she committed the charged offenses, and
(3) her prior performance on probation was unsatisfactory—were not stipulated to by
defendant or proven true beyond a reasonable doubt, and the record does not show that
the trial court would have imposed the upper term without these aggravating
circumstances.

4      All facts are from the probation report.


                                             4.
       The People first contend that the trial court’s sentence to the upper term on count 1
complies with Senate Bill 567’s amendments to section 1170, subdivision (b)(3), because
the probation officer’s report was a certified record of defendant’s prior convictions and
contained stipulations by defendant that prove the facts underlying all three of the trial
court’s aggravating circumstances. As we explain below, a probation report is not a
certified record of conviction, and section 1170, subdivision (b)(3) does not permit
stipulations by the defendant. However, two of the trial court’s aggravating
circumstances findings were not made in error because the record contains certified
records of defendant’s prior convictions and stipulations by defendant, outside of the
probation officer’s report.
       The People alternatively contend that any error was harmless under People v.
Sandoval (2007) 41 Cal.4th 825, 838–839 (Sandoval) because “the jury, applying the
beyond-a-reasonable-doubt standard, unquestionably would have found true [the relied
upon] aggravating circumstance had it been submitted to the jury ….” (Sandoval, at
p. 839). They further argue that any error was harmless because Senate Bill 567 does not
require a minimum number of aggravating circumstances, so as long as a jury could have
found a single aggravating circumstance true beyond a reasonable doubt, according to
People v. Flores (2022) 75 Cal.App.5th 495, 521 (Flores). However, as we explain
below, we disagree with Flores that Sandoval controls in this context. Instead, to find
that the error was harmless we would have to conclude: (1)(a) beyond a reasonable doubt
that the jury would have found beyond a reasonable doubt that the facts underlying at
least one aggravating circumstance was true and (1)(b) that there is no reasonable
probability the jury would not have found the remaining aggravating circumstance(s) true
beyond a reasonable doubt, or if all circumstances are not found true according to their
respective standards, (2) that there is no reasonable probability that the trial court would
have imposed a sentence other than the upper term in light of the aggravating



                                              5.
circumstances provable from the record as determined in the prior steps.5 Applying this
standard, we conclude the trial court’s error was harmless. We affirm.
              A. Background
       When selecting the upper term on count 1, the trial court relied on the probation
officer’s recommendation and found three aggravating factors: (1) defendant had
numerous prior convictions, (2) defendant was on probation at the time the charged
offenses were committed, and (3) her prior performance on probation was unsatisfactory.
The trial court stated at sentencing, “with regards to circumstances in aggravation … the
defendant’s prior convictions are numerous, was on probation when the crime was
committed, and her prior performance on probation was unsatisfactory.” The probation
officer’s report indicated that defendant was on probation at the time she committed her
offenses and also identified defendant’s criminal history, which included six prior
misdemeanor convictions and 11 prior probation violations.
              B. Law
       On October 8, 2021, Senate Bill 567 was signed into law. It amends the
determinate sentencing law, section 1170, subdivision (b), which delineates the trial
court’s authority to impose one of three statutory terms of imprisonment, known as the
lower, middle, or upper terms, by making the middle term the presumptive sentence for a
term of imprisonment, unless certain circumstances exist. (See Stats. 2021, ch. 731,
§ 1.3, adding § 1170, subd. (b)(1), (2).) Effective January 1, 2022, under the newly
amended law, the trial court may impose an upper term sentence only where there are
circumstances in aggravation, and the facts underlying all of the aggravating
circumstances have been stipulated to by the defendant or found true beyond a reasonable
doubt by a jury or a trial court if the defendant has consented to a court trial. (Ibid.)

5      In order to reach the second step, the reviewing court must conclude beyond a
reasonable doubt that the jury would have found at least one aggravating circumstance
true beyond a reasonable doubt. Otherwise, the sentence violates the Sixth Amendment.


                                              6.
Also, under section 1170, subdivision (b)(3), the trial court, “may consider the
defendant’s prior convictions in determining sentencing based on a certified record of
conviction without submitting the prior convictions to a jury.” (§ 1170, subd. (b)(3).)
Under amended section 1170, subdivision (b)(5), the trial court must “set forth on the
record the facts and reasons for choosing the sentence imposed. The court may not
impose an upper term by using the fact of any enhancement upon which sentence is
imposed under any provision of law.” (§ 1170, subd. (b)(5).)
               C. Analysis
         Senate Bill 567 went into effect on January 1, 2022. Absent evidence to the
contrary, the Legislature intends amendments to statutes that reduce the punishment for a
particular crime to apply to all defendants whose judgments are not yet final on the
amendment’s operative date. (People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
307–308 [discussing In re Estrada (1965) 63 Cal.2d 740]; People v. Brown (2012) 54
Cal.4th 314, 323.) The “consideration of paramount importance” is whether the
amendment lessens punishment. (Estrada, at p. 744.) If so, the “inevitable inference [is]
that the Legislature must have intended that the new statute” apply retroactively.
(Estrada, at p. 745.) As Senate Bill 567’s amendments to section 1170, subdivision (b),
lessen punishment, and there is no indication that the Legislature intended it to apply
prospectively only, the new law must be retroactively applied. Therefore, the amendment
to section 1170, subdivision (b), applies to all cases not final on Senate Bill 567’s
effective date. (Estrada, at pp. 745–746; People v. Flores (2022) 73 Cal.App.5th 1032,
1039.)
         As defendant contends, her case was not final on January 1, 2022, and she was
sentenced to the upper term on count 1 under former section 1170. We agree. Defendant
is entitled to the benefit of Senate Bill 567. Here, defendant’s sentence to the upper term
on count 1 is not consistent with the requirements of Senate Bill 567’s amendment to
section 1170, subdivision (b), because the record does not reflect that the aggravating

                                             7.
circumstances were all proven by certified records of defendant’s prior convictions,
admitted by defendant, or proved beyond a reasonable doubt.
              Certified Records of Defendant’s Prior Convictions
       The People contend that remand is not required because defendant’s sentence to
the upper term on count 1 in case No. MCR063302 meets the requirements of amended
section 1170, subdivision (b)(3). They contend that under section 1170,
subdivision (b)(3), “the sentencing court may rely upon … certified records of a
defendant’s prior conviction in selecting the sentence to impose without submitting the
issue to a jury,” and that defendant’s probation officer’s report was a certified record that
established all three of the aggravating circumstances that the trial court relied upon—
(1) defendant’s numerous prior convictions, (2) that she was on probation at the time the
charged offenses were committed, and (3) that her prior probation performance was
unsatisfactory.
       First, the People are mistaken in their assertion that defendant’s probation report is
a certified record of conviction. It is not. Here, however, during the contested hearing on
defendant’s third probation violation in this case, the trial court admitted into evidence a
certified copy of defendant’s criminal history report.6 As the trial court, “may consider
the defendant’s prior convictions in determining sentencing based on a certified record of
conviction without submitting the prior convictions to a jury,” the first aggravating
circumstance that the trial court relied upon, that defendant had numerous convictions,
meets the requirements of section 1170, subdivision (b)(3). Accordingly, there was no




6      While the People’s Exhibit 1 is not included in the record on appeal, during the
contested hearing, the prosecution stated, “Your honor, at this time I would like to admit
into evidence a certified copy of the defendant’s criminal history report. I’ve previously
shown it to the defense.” The trial court responded, “All right. It will be admitted as
Exhibit 1.”


                                              8.
error in the trial court’s reliance upon the aggravating circumstance of defendant’s
numerous prior convictions.
                Stipulations by Defendant
       The People also argue that under section 1170, subdivision (b)(3), “the sentencing
court may rely upon the defendant’s own stipulations … of a defendant’s prior conviction
in selecting the sentence to impose without submitting the issue to a jury.” The People
are also mistaken that subdivision (b)(3) of section 1170, permits stipulations by the
defendant to prove prior convictions. Stipulations by the defendant are permitted to
prove aggravating circumstances, however, under subdivision (b)(2) of amended
section 1170.
       Here, defendant stipulated to the violations as pled in the February 11, 2020, and
March 17, 2020, probation revocation petitions in this case. On February 14, 2020,
defendant admitted violating the terms of her probation. On March 19, 2020, defendant
pled guilty to shoplifting (§ 459.5) and admitted that committing this offense violated the
terms of her probation, which required her to obey all laws.7 Accordingly, the
third aggravating circumstance relied upon by the trial court, that defendant’s prior
probation performance was unsatisfactory, meets the requirements of section 1170,
subdivision (b)(2), because the facts underlying the aggravating circumstance have been
stipulated to by defendant. (§ 1170, subd. (b)(2).) Accordingly, there was no error in the
trial court’s reliance upon the aggravating circumstance that defendant’s prior
performance on probation was unsatisfactory.



7      The probation officer’s report contains probation violations from cases other than
case No. MCR063302. However, as the transcripts of the hearings for defendant’s
two prior probation violations in this case, from February 14 and March 19, 2020, were
included in the trial court’s record here, we conclude that the trial court was referring to
these two probation violations when it stated that one of the aggravating circumstances it
relied upon in this case was defendant’s prior unsatisfactory performance on probation.


                                             9.
              Unproved Aggravating Circumstance
       Here, the facts underlying the second aggravating circumstance cited by the trial
court, that defendant was on probation at the time that the charged offenses were
committed, were not admitted by defendant or presented to or found true by the jury as
required by section 1170, subdivision (b)(2).8 Accordingly, as section 1170 requires all
aggravating circumstances relied upon by the trial court to meet the requirements of
section 1170, subdivision (b)(2) or (3), unless imposition of the upper term on count 1
was harmless, the sentence must be vacated and the matter must be remanded to the trial
court for resentencing in compliance with section 1170, subdivision (b).
              Harmless Error
       The People contend that any error by the trial court was harmless, relying on
Sandoval9 for the proposition that Cunningham harmless error applies to amended
section 1170. They argue that an appellate court properly finds Cunningham harmless
error in this situation if it “concludes, beyond a reasonable doubt, that the jury, applying
the beyond-a-reasonable-doubt standard, unquestionably would have found true [the
relied upon] aggravating circumstance had it been submitted to the jury ….” (Sandoval,
supra, 41 Cal.4th at p. 839; accord People v. Wilson (2008) 44 Cal.4th 758, 812–813
[where the trial judge mentioned the victim’s vulnerability in sentencing a defendant to
an upper term, any Cunningham error was harmless because the jury would have found


8      In the following harmless error discussion, we refer to section 1170,
subdivision (b) “error.” However, we note that at the time the trial court sentenced
defendant, it correctly applied the law. Accordingly, while we refer to section 1170,
subdivision (b) “error,” we are mindful that the trial court complied with the applicable
law at the time of sentencing.
9      Sandoval, as we explain in more detail below, considered the standard for
harmless error in the context of Cunningham v. California (2007) 549 U.S. 270
(Cunningham) error—where a sentence in excess of the statutory maximum sentence was
imposed under California’s former determinate sentencing law without submitting the
facts authorizing such a sentence to a jury.


                                             10.
beyond a reasonable doubt that the victim was vulnerable or that appellant isolated the
victim].) They further contend that although Senate Bill 567 requires that the jury find
true the facts underlying the aggravating circumstance, Senate Bill 567 does not require
the court to rely on a minimum number of aggravating circumstances. For this
proposition they rely on Flores, which applied the harmless-beyond-a-reasonable-doubt
standard of harmless error from Chapman v. California (1967) 386 U.S. 18 as adapted to
the context of violations of the Sixth Amendment right to a jury trial on aggravating
circumstances by Sandoval. (Flores, supra, 75 Cal.App.5th at pp. 500–501.)
       Flores articulated the harmless error standard in the Senate Bill 567 error context
as follows: “ ‘[I]f a reviewing court concludes, beyond a reasonable doubt, that the jury,
applying the beyond-a-reasonable-doubt standard, unquestionably would have found true
at least a single aggravating circumstance had it been submitted to the jury,’ the error is
harmless.” (Flores, supra, 75 Cal.App.5th at p. 500, italics added.) We respectfully
disagree with the People and Flores that Sandoval applies in this context. A reviewing
court concluding beyond a reasonable doubt that the jury would have found the facts
underlying a single circumstance in aggravation true beyond a reasonable doubt is
insufficient to conclude that any error under section 1170, subdivision (b) was harmless.
       To explain our disagreement with Flores, we consider the origin of the harmless
error standard it applied. In Cunningham, the Supreme Court held that California’s
determinate sentencing law (as it existed from 1977 to 2007) violated the
Sixth Amendment right to a jury trial because it permitted a trial judge to determine facts
(other than a prior conviction) that would allow imposition of a sentence in excess of the
statutory maximum.10 (Cunningham, supra, 549 U.S. at pp. 275–276.) As Cunningham
explained, the Supreme Court had long held that any fact that permitted imposition of a

10     In the Sixth Amendment context, the statutory maximum “ ‘is not the maximum
sentence a judge may impose after finding additional facts, but the maximum he may
impose without any additional findings.’ ” (Cunningham, supra, 549 U.S. at p. 275.)


                                            11.
sentence beyond the statutory maximum had to be proved to a jury beyond a reasonable
doubt. (Id. at p. 281.) Under the California determinate sentencing law, a statutory
presumption existed that “ ‘[t]he middle term [would] be selected unless imposition of
the upper or lower term [was] justified by circumstances in aggravation or mitigation.’ ”
(Id. at p. 278.) Under the then-existing statutory scheme, those circumstances in
aggravation or mitigation—and the underlying facts related to those circumstances—
were to be determined by the trial court, not the jury. (Ibid.) The Supreme Court
therefore determined that the imposition of an upper term without having the facts
underlying the aggravating circumstances proved to a jury beyond a reasonable doubt
violated the Sixth Amendment. (Id. at p. 293.)
       In Sandoval, our Supreme Court considered whether an upper-term sentence
imposed pursuant to the pre-Cunningham determinate sentencing law—i.e., imposed
based on judicial findings of fact on circumstances in aggravation—was harmless error
under the Sixth Amendment. (Sandoval, supra, 41 Cal.4th at p. 837.) It explained that
the trial court had relied upon multiple aggravating circumstances, none of which had
been proved to a jury, admitted by the defendant, or based on the fact of a prior
conviction. (Id. at pp. 837–838.) The upper-term sentence therefore violated the
defendant’s Sixth Amendment rights under Cunningham. The Sandoval court then
considered whether the violation was harmless. To that end, it articulated the following
standard: “if a reviewing court concludes, beyond a reasonable doubt, that the jury,
applying the beyond-a-reasonable-doubt standard, unquestionably would have found true
at least a single aggravating circumstance had it been submitted to the jury, the
Sixth Amendment error properly may be found harmless.” (Sandoval, at p. 839.) In the
Sixth Amendment context, the issue was whether the “defendant [was] eligible for the
upper term”; the trial court’s consideration of additional factors not proved to a jury was
not a federal constitutional question. (Sandoval, at p. 839.)



                                            12.
       As noted, in Flores, the Court of Appeal for the First District, Division Three
extended the standard for harmless error applied in the Sixth Amendment context in
Sandoval to section 1170, subdivision (b)(2) error.11 (Flores, supra, 75 Cal.App.5th at
pp. 500–501.) The Court of Appeal for the Fourth District, Division One disagreed with
Flores on that point. (People v. Lopez (2022) 78 Cal.App.5th 459, 465–468 (Lopez).)
       The court in Lopez agreed with Flores that section 1170, subdivision (b)(2) error is
subject to a harmless error analysis: “[W]here a sentencing factor must be found true by
a jury beyond a reasonable doubt and the court fails to submit that factor to the jury, the
error in the court’s reliance on that fact may be subject to harmless error review as to
whether the lack of a finding by the jury was prejudicial .…” (Lopez, supra, 78
Cal.App.5th at p. 465.) But Lopez disagreed with Flores on the correct standard for
harmlessness. Instead of the Sandoval harmless error standard, the Lopez court applied
the following two-part standard for harmlessness: First, “[i]n order to conclude that the
trial court’s reliance on improper factors that were not found true by a jury[,] … admitted
by [the defendant, or based on certified records of conviction] was not prejudicial, [the
reviewing court] would have to conclude beyond a reasonable doubt that a jury would
have found true beyond a reasonable doubt every factor on which the court relied,
because the amended statute requires that every factor on which a court intends to rely in
imposing an upper term, with the exception of factors related to a defendant’s prior
conviction(s), have been admitted by the defendant or proven to a jury (see § 1170,
subd. (b)).” (Lopez, at pp. 465–466.) According to Lopez, if that conclusion is made, the
defendant has suffered no prejudice. (Id. at p. 467 & fn. 11.) If not, the reviewing court
“then consider[s] the second question, which is whether [it] can be certain, to the degree
required by People v. Watson (1956) 46 Cal.2d 818, 836 [(Watson)], that the trial court


11     The Flores court did not explain why it concluded that the harmless error test
applied in Sandoval applies in this context.


                                             13.
would nevertheless have exercised its discretion to select the upper term if it had
recognized that it could permissibly rely on only a single one of the aggravating factors, a
few of the aggravating factors, or none of the aggravating factors, rather than all of the
factors on which it previously relied. If the answer to both of these questions is ‘no,’ then
it is clear that remand to the trial court for resentencing is necessary.” (Lopez, at p. 467,
fn. 11.)
       Lopez reasoned it is not enough that the reviewing court conclude that a trial court
was permitted to impose the upper term because the jury would have found true a single
aggravating circumstance beyond a reasonable doubt; whether the trial court could have
imposed the upper term did not completely resolve the issue. (Lopez, supra, 78
Cal.App.5th at p. 467.) Instead, when a reviewing court concludes beyond a reasonable
doubt that a jury would have found true fewer than all the aggravating circumstances
beyond a reasonable doubt, it must still ask whether it is reasonably probable the trial
court “would have exercised its discretion” to impose a sentence less than the upper term
in the absence of the unproved aggravating circumstance(s). (Ibid.)
       We agree with the Lopez court that a reviewing court finding beyond a reasonable
doubt that the jury would have found a single aggravating factor true beyond a reasonable
doubt is insufficient to conclude that the error was harmless. In other words, we disagree
with Flores that Sandoval is applicable in this context. We further agree that the
second step of the Lopez analysis—considering whether the trial court would have
imposed a lesser term in absence of the aggravating circumstances not provable on the
record before the reviewing court—is necessary. To find that section 1170,
subdivision (b) error is harmless when fewer than all of the circumstances relied upon by
the trial court could have been proved to the jury, we must determine whether the trial
court would nevertheless have imposed the upper term based on the remaining
aggravating circumstances.



                                             14.
       Despite our agreement with Lopez on the majority of the standard it articulated, we
are unconvinced that the Chapman standard of harmless error—applicable to errors
implicating federal constitutional rights—must be applied to all aggravating
circumstances in the Lopez court’s first step. Lopez does not provide a clear explanation
for why the Chapman standard for harmless error applies to all aggravating
circumstances. Indeed, the only citation that the Lopez court provides for the proposition
that Chapman applies to every factor is citation to section 1170, subdivision (b), itself.
While Sandoval directs that at least one aggravating factor must be proved to the
Chapman harmless error standard to satisfy the Sixth Amendment (i.e., for it to be
permissible for the trial court to impose the upper term consistent with the
Sixth Amendment), ordinary errors of state law are subject to review pursuant to Watson,
supra, 46 Cal.2d 818.12 (People v. Breverman (1998) 19 Cal.4th 142, 171 [when a state
statutory right to a jury determination is violated, such error “is state law error alone, and
thus subject, under article VI, section 13 of the California Constitution, to the Watson
harmless error test”; “the state-created right to jury determination” does not implicate
federal due process interests].)
       We note that the Chapman standard of harmless error is compelled when an
element of an offense or a sentencing factor necessary to impose a sentence above the
statutory maximum is not presented to the jury. (Washington v. Recuenco (2006) 548
U.S. 212, 220 [firearm enhancement sentencing factor harmless error is decided pursuant
to Chapman]; People v. French (2008) 43 Cal.4th 36, 52–53 [applying only Chapman


12      The test under Watson is whether, “ ‘after an examination of the entire cause,
including the evidence,’ [the reviewing court] is of the ‘opinion’ that it is reasonably
probable that a result more favorable to the appealing party would have been reached in
the absence of the error.” (Watson, supra, 46 Cal.2d at p. 836.) In this context, the
question for the reviewing court would be whether there is a reasonable probability that
the trial court would not have found the aggravating circumstance(s) true beyond a
reasonable doubt.


                                             15.
where the trial court imposed the upper term based on one aggravating circumstance and
that circumstance was not proved to the jury].) A fact that is necessary to impose a
sentence above the statutory maximum must be proved to a jury beyond a reasonable
doubt. However, as Sandoval has made clear, when multiple aggravating circumstances
not proved to the jury are relied upon by a trial court in imposing the upper term, the
reviewing court must only conclude beyond a reasonable doubt that one of those
circumstances would have been found true by the jury beyond a reasonable doubt to
avoid offending the Sixth Amendment. (Sandoval, supra, 41 Cal.4th at p. 839 [so long as
a defendant is eligible for the upper term by virtue of facts that have been established
consistently with Sixth Amendment principles, the federal Constitution permits the trial
court to rely upon any number of aggravating circumstances in exercising its discretion to
select the appropriate term by balancing aggravating and mitigating circumstances,
regardless of whether the facts underlying those circumstances have been found to be true
by a jury].) Accordingly, one aggravating circumstance must be reviewed pursuant to
Chapman, but the remaining aggravating circumstances involve only a state-created right
to a jury trial that must be reviewed pursuant to Watson.
       In sum, we think the correct standard for harmless error lies between the standards
articulated in Flores and Lopez; Flores sets too low a standard for harmlessness and
Lopez too high. We instead apply a version of the standard articulated in Lopez, modified
to incorporate Watson in the first step: The reviewing court determines (1)(a) beyond a
reasonable doubt whether the jury would have found one aggravating circumstance true
beyond a reasonable doubt13 and (1)(b) whether there is a reasonable probability that the
jury would have found any remaining aggravating circumstance(s) true beyond a


13      Alternatively, this step is satisfied if the trial court found defendant’s numerous or
increasingly serious prior convictions to be an aggravating circumstance based on a
certified record of conviction, or defendant admitted the facts underlying an aggravating
circumstance.


                                             16.
reasonable doubt. If the aggravating circumstances would have been proved to the
respective standards, any error was harmless. If not, we move to the second step of
Lopez, (2) whether there is a reasonable probability that the trial court would have
imposed a sentence other than the upper term in light of the aggravating circumstances
provable from the record as determined in the prior steps. If the answer is no, the error
was harmless. If the answer is yes, we vacate the sentence and remand for resentencing
consistent with section 1170, subdivision (b).
       With that standard in mind, we revisit the aggravating circumstances relied upon
by the trial court. Here, as discussed above, there was no error as to the first aggravating
circumstance, that defendant had numerous convictions, because it met the requirements
of section 1170, subdivision (b)(3) permitting the trial court to rely on certified records of
defendant’s prior convictions. There was also no error, as discussed above, as to the trial
court’s reliance on the third aggravating circumstance, that defendant’s prior performance
on probation was unsatisfactory, because defendant admitted two prior probation
violations in this case. These admissions met the requirements of section 1170,
subdivision (b)(2), that aggravating circumstances relied upon by the court must be
stipulated to by defendant or proven true beyond a reasonable doubt by a jury.
Accordingly, we need not determine beyond a reasonable doubt whether the jury would
have found any one aggravating circumstance true beyond a reasonable doubt.14
       We must next determine whether there is a reasonable probability that the jury
would not have found the remaining aggravating circumstance true beyond a reasonable
doubt. Here, the jury did not make a specific finding as to the facts underlying the
second aggravating circumstance cited by the trial court, that defendant was on probation


14     Because there was no error by the trial court in relying upon the first and third
aggravating circumstances, we need not apply the Chapman harmless error standard to
the remaining aggravating circumstance. We can instead apply Watson, as the
requirements of the Sixth Amendment have already been met.


                                             17.
at the time the charged offenses were committed. However, the record shows that
defendant was on probation in case No. MCR060039 at the time she committed the
charged offenses in case No. MCR063302. During defendant’s October 18, 2019 hearing
in case Nos. MCR060039 and MCR06332, defense counsel stated, “[MCR]060039 is the
separate violation of probation case. [MCR]063303 was consolidated with
[MCR]063302.”15 During that hearing, defendant pled guilty to counts 1 and 2 in case
No. MCR063302. At the sentencing hearing on November 18, 2019, the trial court
described case No. MCR060039, stating, “And in MCR060039, a violation of probation
matter, the underlying offense being a misdemeanor violation of Penal Code Section 243,
subdivision (b) in Count 1; and in Count 2, Penal Code Section 273.6, subdivision (a).”
The trial court then revoked defendant’s probation in case No. MCR060039 and
reinstated it for a period of three years from October 5, 2018, as well as ordered a period
of confinement in county jail with credit for time served. It then sentenced defendant in
case No. MCR0603302 on counts 1 and 2 to probation for a period of three years. We
conclude that based on the record a jury would have assessed the facts underlying the
second aggravating circumstance, that defendant was on probation at the time she
committed the charged offenses, in the same manner as the trial court. Accordingly, we
conclude that there is not a reasonable probability the jury would not have found the
remaining aggravating circumstance true beyond a reasonable doubt.
       As the first and third aggravating circumstances met the requirements of
section 1170, subdivision (b)(2) and (3), and there is not a reasonable likelihood the jury




15     Case No. MCR063302 originally had only one count (§ 273.6), and case
No. MCR063303 had only one count (§ 245, subd. (a)(4)). When the two cases were
consolidated as case No. MCR063302, the section 245, subdivision (a)(4) charge became
count 1, and the section 273.6 charge became count 2 in the amended information for
case No. MCR063302.


                                            18.
would not have found the second aggravating circumstance true beyond a reasonable
doubt, the error was harmless. We affirm defendant’s sentence.
                                   DISPOSITION
      The judgment is affirmed.




                                          19.